Case 2:17-cv-04261-KM-JBC Document 166 Filed 12/27/19 Page 1 of 9 PageID: 6642




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

 DVL, INC. AND DVL KEARNY                          :
 HOLDINGS, LLC                                     :
             Plaintiffs/Counterclaim               :
             Defendants                            :
       v.                                          :   Civil Action No. 2:17-cv-04261 (KM) JBC)
                                                   :
 CONGOLEUM CORPORATION and BATH                    :
 IRON WORKS CORPORATION,                           :
          Defendants/Counterclaim                  :   PLAINTIFFS’ RESPONSE TO
          Plaintiffs                               :   COUNTERCLAIM OF DEFENDANT
                                                   :   CONGOLEUM CORPORATION
                                                   :


       Plaintiffs, DVL, Inc. (“DVLI”) and DVL Kearny Holdings, LLC (“DVLK”) (together

“Plaintiffs” or “DVL”), by and through their attorneys, Zarwin Baum DeVito Kaplan Schaer &

Toddy P.C., hereby respond to the Counterclaim of defendant, Congoleum Corporation

(“Congoleum”), asserted in Congoleum’s Answer to Plaintiffs’ Amended Complaint, and state

as follows:

                                        JURISDICTION

        1.      The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same.

                                            PARTIES

        2.     Plaintiffs are without knowledge or information sufficient to admit or deny the

 allegations of this Paragraph , and therefore deny same.

        3.      Admitted.
Case 2:17-cv-04261-KM-JBC Document 166 Filed 12/27/19 Page 2 of 9 PageID: 6643



                                      INTRODUCTION

        4.      Admitted.

        5.      The allegations contained in Paragraph 1 constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same.

        6.      Denied.

        7.      The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same.

                                 FACTUAL BACKGROUND

        8.      Admitted.

        9.      Plaintiffs are without knowledge or information sufficient to admit or deny

the allegations of this Paragraph, and therefore deny same.

        10.     Denied.

        11.     Denied.

        12.     Denied.

        13.     Denied.

        14.     Denied.

        15.     Denied.
        16.     Denied.

        17.     Denied.

        18.     Denied.

        19.     Denied.

        20.     Denied.




                                                2
Case 2:17-cv-04261-KM-JBC Document 166 Filed 12/27/19 Page 3 of 9 PageID: 6644



        21.         The allegations contained in this Paragraph constitute legal conclusions

to which no response is required, and Plaintiffs therefore neither admit nor deny same.

                                               COUNT I

              DECLARATORY JUDGMENT PURSUANT TO CERCLA § 113(g)(2)

        22.    Plaintiffs repeat the responses of the preceding Paragraphs as if fully restated

at length herein.
        23.    The allegations contained in this Paragraph constitute legal conclusions to

which no response is required, and Plaintiffs therefore neither admit nor deny same.

        24.    The allegations contained in this Paragraph constitute legal conclusions to

which no response is required, and Plaintiffs therefore neither admit nor deny same.

       WHEREFORE, Plaintiffs demand:

       a)      Dismissal of Congoleum’s Counterclaim with prejudice;

       b)      Reimbursement of all litigation costs and fees, including reasonable attorneys’

               fees; and

       c)      Such other relief as the Court may deem just and appropriate.

                                               COUNT II

                         CONTRIBUTION PURSUANT TO CERCLA § 113

         25.   Plaintiffs repeat the responses of the preceding Paragraphs as if fully restated at

 length herein.


         26.        The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same.

         27.        The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same.


                                                    3
Case 2:17-cv-04261-KM-JBC Document 166 Filed 12/27/19 Page 4 of 9 PageID: 6645



         28.        The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same.

         29.        Denied.

         30.        The allegations contained in this Paragraph constitute legal conclusions

 to which no response is required, and Plaintiffs therefore neither admit nor deny same.

         31.        The allegations contained in this Paragraph constitute legal conclusions

 to which no response is required, and Plaintiffs therefore neither admit nor deny same.

         32.        The allegations contained in this Paragraph constitute legal conclusions

 to which no response is required, and Plaintiffs therefore neither admit nor deny same.

         33.        The allegations contained in this Paragraph constitute legal conclusions

 to which no response is required, and Plaintiffs therefore neither admit nor deny same.

       WHEREFORE, Plaintiffs demand:

       a)      Dismissal of Congoleum’s Counterclaim with prejudice;

       b)      Reimbursement of all litigation costs and fees, including reasonable attorneys’

               fees; and

       c)      Such other relief as the Court may deem just and appropriate.

                                               COUNT III

                     CONTRIBUTION PURSUANT TO THE NEW JERSEY
                        SPILL COMPENSATION & CONTROL ACT

        34.         Plaintiffs repeat the responses of the preceding Paragraphs as if fully restated

at length herein.

        35.         The allegations contained in this Paragraph constitute legal conclusions to

which no response is required, and Plaintiffs therefore neither admit nor deny same.




                                                     4
Case 2:17-cv-04261-KM-JBC Document 166 Filed 12/27/19 Page 5 of 9 PageID: 6646



        36.         The allegations contained in this Paragraph constitute legal conclusions to

which no response is required, and Plaintiffs therefore neither admit nor deny same.

        37.         Denied.

        38.         The allegations contained in this Paragraph constitute legal conclusions to

which no response is required, and Plaintiffs therefore neither admit nor deny same.

        39.         The allegations contained in this Paragraph constitute legal conclusions to which

no response is required, and Plaintiffs therefore neither admit nor deny same. To the extent the

allegations are factual in nature, they are denied.

        40.         The allegations contained in this Paragraph constitute legal conclusions to

which no response is required, and Plaintiffs therefore neither admit nor deny same.

        41.         The allegations contained in this Paragraph constitute legal conclusions to

which no response is required, and Plaintiffs therefore neither admit nor deny same.

        42.         The allegations contained in this Paragraph constitute legal conclusions to

which no response is required, and Plaintiffs therefore neither admit nor deny same.

       WHEREFORE, Plaintiffs demand:

       a)      Dismissal of Congoleum’s Counterclaim with prejudice;

       b)      Reimbursement of all litigation costs and fees, including reasonable attorneys’

               fees; and

       c)      Such other relief as the Court may deem just and appropriate.

                                               COUNT IV

                                           CONTRIBUTION

        43.         Plaintiffs repeat the responses of the preceding Paragraphs as if fully restated

at length herein.



                                                      5
Case 2:17-cv-04261-KM-JBC Document 166 Filed 12/27/19 Page 6 of 9 PageID: 6647



        44.     The allegations contained in this Paragraph constitute legal conclusions to

which no response is required, and Plaintiffs therefore neither admit nor deny same.

       WHEREFORE, Plaintiffs demand:

       a)      Dismissal of Congoleum’s Counterclaim with prejudice;

       b)      Reimbursement of all litigation costs and fees, including reasonable attorneys’

               fees; and

       c)      Such other relief as the Court may deem just and appropriate.


                                  AFFIRMATIVE DEFENSES

                                FIRST AFFIRMATIVE DEFENSE

                                    (Failure to State a Claim)

         Congoleum’s Counterclaim fails to state claims upon which relief may be granted and

 therefore should be dismissed.

                             SECOND AFFIRMATIVE DEFENSE

                                     (Compliance with Law)

         Plaintiffs complied with all applicable rules and regulations.

                              THIRD AFFIRMATIVE DEFENSE
                                      (Frivolous Litigation)

         Congoleum’s Counterclaim is frivolous and is filed merely to harass Plaintiffs and

 seek financial gain from a “deep pockets” party.

                            FOURTH AFFIRMATIVE DEFENSE

                                (Improperly Named Defendant)

         Plaintiffs are not proper defendants in any action alleging violation of the laws

 referenced in the Counterclaim and, therefore, the Counterclaim in this action must be

 dismissed.


                                                 6
Case 2:17-cv-04261-KM-JBC Document 166 Filed 12/27/19 Page 7 of 9 PageID: 6648



                             FIFTH AFFIRMATIVE DEFENSE
                                       (Unclean Hands)
        Congoleum’s claims for relief are barred by the Doctrine of Unclean Hands.

                             SIXTH AFFIRMATIVE DEFENSE

                                (Failure to Mitigate Damages)

        Congoleum’s claims are barred by reason of its failure to reasonably mitigate its

   damages.
                            SEVENTH AFFIRMATIVE DEFENSE

                                    (Assumption of the Risk)

        Congoleum assumed the risks inherent in the activities engaged in by Congoleum and,

 therefore, the Counterclaim in this action must be dismissed.

                            EIGHTH AFFIRMATIVE DEFENSE
                                      (Comparative Fault)
        All rights which Congoleum herein may have had with respect to the subject matter of

 this litigation were waived by its own acts and wrongful conduct.

                             NINTH AFFIRMATIVE DEFENSE

                                    (Malicious Prosecution)

        Congoleum has intentionally, willfully and maliciously instituted the within action for

 purposes of coercing and compelling some settlement to which Congoleum is not entitled to

 and, therefore, the Counterclaim in this action should be dismissed.

                             TENTH AFFIRMATIVE DEFENSE
                                 (Statute of Limitations)

        Congoleum’s claims are barred by applicable statutes of limitations, statutes of repose,

 or other applicable limitations.




                                                7
Case 2:17-cv-04261-KM-JBC Document 166 Filed 12/27/19 Page 8 of 9 PageID: 6649



                          ELEVENTH AFFIRMATIVE DEFENSE

                                            (Laches)

        Congoleum’s claims are barred by the doctrine of laches.

                            TWELFTH AFFIRMATIVE DEFENSE

                                           (Bad Faith)

        Congoleum’s claims have been instituted in bad faith and solely for the purpose of

 seeking an unfair and unsubstantiated settlement.

                        THIRTEENTH AFFIRMATIVE DEFENSE

                                            (Estoppel)

        Congoleum should be estopped from bringing the above-captioned matter due to

 Congoleum’s own prior wrongful, negligent and inappropriate acts and conduct with regard to

 the subject matter and, therefore, the Counterclaim in this action should be dismissed.

                        FOURTEENTH AFFIRMATIVE DEFENSE

                                         (Other Defenses)

        Plaintiffs reserve the right to interpose such other separate defenses as continuing

 investigation discovery may indicate.

                                     Respectfully submitted,

                                     ZARWIN BAUM DeVITO KAPLAN
                                     SCHAER & TODDY P.C.

                                     By:     /s/ Eitan D. Blanc
                                             Anthony R. Twardowski, Esquire
                                             Eitan D. Blanc, Esquire
                                             Zarwin Baum DeVito Kaplan Schaer Toddy, P.C.
                                             1818 Market Street, 13th Floor
                                             Philadelphia, PA 19103
                                             Phone: (215) 569-2800
                                             Fax: (215) 569-1606
                                             Attorneys for Plaintiffs, DVL, Inc. and
Dated: December 27, 2019                     DVL Kearny Holdings, LLC



                                                8
Case 2:17-cv-04261-KM-JBC Document 166 Filed 12/27/19 Page 9 of 9 PageID: 6650




                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY

 DVL, INC. AND DVL KEARNY                                :
 HOLDINGS, LLC                                           :     Civil Action No. 2:17-cv-04261 (KM) JBC)
             Plaintiffs/Counterclaim Defendants          :
        v.                                               :
 CONGOLEUM CORPORATION and BATH                          :
 IRON WORKS CORPORATION                                  :     CERTIFICATE OF SERVICE
             Defendants/Counterclaim                     :
             Plaintiffs                                  :
                                                         :

        I, Eitan D. Blanc, Esquire, do hereby certify that on the date set forth below, I did cause to be

served upon counsel listed below, a true and correct copy of Plaintiffs’ Response to Counterclaim of

Defendant Congoleum Corporation by ECF, as follows:

 Camille V. Otero, Esquire                              Ralph J. Marra
 Kevin W. Weber, Esquire                                Thomas R. Calcagni
 Jordan Asch, Esquire                                   Eric T. Kanefsky
 Gibbons P.C.                                           CALCAGNI & KANEFSKY, LLC
 One Gateway Center
                                                        1085 Raymond Boulevard, 14th Floor
 Newark, NJ 07102
 Attorneys for Congoleum Corporation
                                                        Newark, NJ 07102
                                                             and
                                                        Wade Thompson, Esquire
                                                        Sarah Futernick, Esquire
                                                        Catherine Steege, Esquire
                                                        John VanDeventer, Esquire
                                                        Michael Doornweerd, Esquire
                                                        Jenner & Block, LLP
                                                        353 N. Clark Street
                                                        Chicago, IL 60654
                                                        Attorneys for Bath Iron Works Corporation

                                                  ZARWIN, BAUM, DeVITO, KAPLAN,
                                                  SCHAER & TODDY, P.C.

                                                  BY:        /s/ Eitan D. Blanc
                                                             EITAN D. BLANC, ESQUIRE
                                                             Attorney I.D. No. 023462007
                                                             1818 Market Street, 13th Floor
                                                             Philadelphia, PA 19103
                                                             215-569-2800 – Phone
                                                             215-569-1606 – Fax
                                                             Attorney for Plaintiffs
                                                             DVL, Inc. and DVL Kearny Holdings, LLC
Dated: December 27, 2019
